 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 71 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Rehberg submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Expressing the Sense of the Congress that the Federal Government should not create a national database tracking firearm owners or firearm purchases. 
 
 
Whereas the constitutional right to keep and bear arms conferred by the Second Amendment is essential to the defense of our Nation, the maintenance of liberty, and the suppression of tyranny; 
Whereas the Supreme Court ruled, in District of Columbia v. Heller, that the Second Amendment protects an individual right to possess a firearm for traditionally lawful purposes such as self-defense and the defense of others; 
Whereas infringement of the right to keep and bear arms would place individual citizens and the Nation as a whole at the mercy of threats both foreign and domestic; 
Whereas George Washington, America’s original commander-in-chief and President of the United States, stated Firearms stand next in importance to the constitution itself. They are the American people's liberty teeth and keystone under independence … the very atmosphere of firearms anywhere restrains evil interference—they deserve a place of honor with all that's good.; and 
Whereas law-abiding citizens have a constitutional right to keep and bear arms free from harassment and intimidation: Now, therefore, be it 
 
That it is the sense of the Congress that the Federal Government should not create a national database for the purpose of tracking firearm owners or firearm purchases, as affirmed by section 926(a) of title 18, United States Code, as enacted by the Congress in Firearm Owners Protection Act of 1986. 
 
